Filed 6/3/21 P. v. Hooper CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No. B307511
                                                          (Super. Ct. No. 2018029274)
     Plaintiff and Respondent,                                 (Ventura County)

v.

JACOB HOOPER,

     Defendant and Appellant.


       Jacob Hooper attempted to stab an acquaintance. He pled
guilty to attempted murder. (Pen. Code, §§ 664, 187, subd. (a).)
The trial court sentenced him to the lower term of five years. He
filed a notice of appeal from the sentencing.
       We appointed counsel to represent Hooper in this appeal.
After examining the record, he filed a brief raising no issues.
       On April 6, 2021, we advised Hooper by mail that he had 30
days within which to personally submit any contentions or issues
that he wished to raise on appeal. On May 5, 2021, we received a
letter in reply, but we have been unable to determine what issues
he is attempting to raise.
      We have reviewed the entire record and are satisfied that
Hooper’s attorney has fully complied with his responsibilities and
that no arguable issue exists. (People v. Wende (1979) 25 Cal.3d
436, 441.)
      The judgment is affirmed.
      NOT TO BE PUBLISHED.




                                     GILBERT, P. J.
We concur:




             PERREN, J.




             TANGEMAN, J.




                                2.
                   David M. Hirsch, Judge

              Superior Court County of Ventura

               ______________________________



     Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.




                             3.